Name: 2002/943/EC: Commission Decision of 28 November 2002 approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2003 (notified under document number C(2002) 4589)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  health;  European construction
 Date Published: 2002-12-03

 Avis juridique important|32002D09432002/943/EC: Commission Decision of 28 November 2002 approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2003 (notified under document number C(2002) 4589) Official Journal L 326 , 03/12/2002 P. 0012 - 0019Commission Decisionof 28 November 2002approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2003(notified under document number C(2002) 4589)(2002/943/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EEC(2), and in particular Article 24(6), and Articles 29 and 32 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses.(2) The Member States have submitted programmes for the eradication of certain animal diseases and for the prevention of zoonoses in their territories.(3) After examination of those programmes they were found to comply with the Community criteria relating to the eradication of those diseases, in accordance with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(3), as amended by Directive 92/65/EEC(4).(4) Those programmes appear on the list of programmes established by Commission Decision 2002/799/EC of 14 October 2002 on the list of programmes for the eradication and monitoring of animal diseases and on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2003(5).(5) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, it is appropriate to fix the financial contribution of the Community at 50 % of the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme.(6) Under Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(6), programmes for the monitoring and eradication of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(7) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(7), as last amended by Regulation (EC) No 1494/2002(8), provides for annual programmes for monitoring scrapie in ovine and caprine animals.(8) The financial contribution from the Community should be granted subject to the condition that the actions planned are efficiently carried out and that the competent authorities supply all the necessary information within the time limits laid down in this Decision.(9) The approval of some of those programmes should not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:CHAPTER IRABIESArticle 11. The programme for the eradication of rabies presented by Austria is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Austria for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 175000.Article 21. The programme for the eradication of rabies presented by Belgium is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Belgium for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 50000.Article 31. The programme for the eradication of rabies presented by Finland is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Finland for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 35000.Article 41. The programme for the eradication of rabies presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 130000.Article 51. The programme for the eradication of rabies presented by Germany is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Germany for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 950000.Article 61. The programme for the eradication of rabies presented by Luxembourg is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Luxembourg for the purchase and distribution of vaccine plus baits for the programme referred to in paragraph 1, and shall not exceed EUR 70000.CHAPTER IIBOVINE BRUCELLOSISArticle 71. The programme for the eradication of bovine brucellosis presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 225000.Article 81. The programme for the eradication of bovine brucellosis presented by Greece is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 150000.Article 91. The programme for the eradication of bovine brucellosis presented by Ireland is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 5000000.Article 101. The programme for the eradication of bovine brucellosis presented by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 750000.Article 111. The programme for the eradication of bovine brucellosis presented by Portugal is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 1500000.Article 121. The programme for the eradication of bovine brucellosis presented by Spain is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 2800000.CHAPTER IIIBOVINE TUBERCULOSISArticle 131. The programme for the eradication of bovine tuberculosis presented by Greece is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 100000.Article 141. The programme for the eradication of bovine tuberculosis presented by Ireland is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and for the purchase of tuberculin for that programme and shall not exceed EUR 1800000.Article 151. The programme for the eradication of bovine tuberculosis presented by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 800000.Article 161. The programme for the eradication of bovine tuberculosis presented by Portugal is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 150000.Article 171. The programme for the eradication of bovine tuberculosis presented by Spain is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 5000000.CHAPTER IVENZOOTIC BOVINE LEUCOSISArticle 181. The programme for the eradication of enzootic bovine leucosis presented by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 50000.Article 191. The programme for the eradication of enzootic bovine leucosis presented by Portugal is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 400000.CHAPTER VOVINE AND CAPRINE BRUCELLOSISArticle 201. The programme for the eradication of ovine and caprine brucellosis presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 250000.Article 211. The programme for the eradication of ovine and caprine brucellosis presented by Greece is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the programme referred to in paragraph 1, and shall not exceed EUR 600000, for:(a) the purchase of vaccines;(b) laboratory analyses;(c) salaries of contractual veterinarians specially recruited for that programme and(d) compensation for owners for the slaughter of animals, subject to that programme.Article 221. The programme for the eradication of ovine and caprine brucellosis presented by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the programme referred to in paragraph 1, and shall not exceed EUR 1800000, for:(a) the purchase of vaccines to be used in Sicily;(b) the costs of laboratory analyses and(c) the costs for compensation for owners for the slaughter of animals subject to that programme in the territory of Italy.Article 231. The programme for the eradication of ovine and caprine brucellosis presented by Portugal is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Portugal for the programme referred to in paragraph 1, and shall not exceed EUR 1800000, for:(a) the purchase of vaccines;(b) the costs of laboratory analyses and(c) the costs for compensation for owners for the slaughter of animals subject to that programme in the territory of Portugal.Article 241. The programme for the eradication of ovine and caprine brucellosis presented by Spain is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 6000000.CHAPTER VISCRAPIEArticle 251. The programme for the control of scrapie presented by Austria is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Austria for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 35000.Article 261. The programme for the control of Scrapie presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 800000.Article 271. The programme for the control of Scrapie presented by Germany is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Germany for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 140000.Article 281. The programme for the control of Scrapie presented by Greece is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Greece for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 320000.Article 291. The programme for the control of Scrapie presented by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Italy for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 300000.Article 301. The programme for the control of Scrapie presented by the Netherlands is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Netherlands for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 600000.Article 311. The programme for the control of Scrapie presented by Spain is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Spain for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 150000.Article 321. The programme for the control of Scrapie presented by Sweden is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Sweden for the analysis of samples for genotyping, in addition to the costs of compensation for owners for the culling of animals for the programme referred to in paragraph 1, and shall not exceed EUR 5000.Article 331. For the programmes referred to in Articles 25 to 32, genotyping shall be restricted to rams.2. However, the restriction provided for in paragraph 1 shall not apply to tests carried out to meet the requirements set out in point 6.2 of Chapter A Section II of Annex III to Regulation (EC) No 999/2001.CHAPTER VIIBLUETONGUEArticle 341. The programme for the eradication and monitoring of bluetongue presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance to be incurred by France for the programme referred in paragraph 1, and shall not exceed EUR 200000.Article 351. The programme for the eradication and monitoring of bluetongue presented by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance to be incurred by Italy for the programme referred in paragraph 1, and shall not exceed EUR 600000.Article 361. The programme for the eradication and monitoring of bluetongue presented by Spain is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of serological and entomological surveillance to be incurred by Spain for the programme referred in paragraph 1 and shall not exceed EUR 150000.CHAPTER VIIISALMONELLA IN POULTRYArticle 371. The programme for the control of salmonella in breeding poultry presented by Austria is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Austria for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 5000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs and(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs.Article 381. The programme for the control of salmonella in breeding poultry presented by Denmark is hereby approved for the period 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Denmark for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 150000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs and(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs.Article 391. The programme for the control of salmonella in breeding poultry presented by France is hereby approved for the period 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 700000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs and(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs.Article 401. The programme for the control of salmonella in breeding poultry presented by Ireland is hereby approved for the period 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by Ireland for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 5000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs and(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs.Article 411. The programme for the control of salmonella in breeding poultry presented by the Netherlands is hereby approved for the period 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by the Netherlands for the implementation of the programme referred to in paragraph 1, and shall not exceed EUR 300000. The financial contribution by the Community shall be for:(a) either the destruction of breeding poultry or the difference between the estimated value of such breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry;(b) the destruction of incubated hatching eggs and(c) either the destruction of non-incubated hatching eggs or the difference between the estimated value of such non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from those eggs.CHAPTER IXAFRICAN SWINE FEVER, CLASSICAL SWINE FEVER, AND SWINE VESICULAR DISEASEArticle 421. The programme for the eradication and monitoring of African swine fever and classical swine fever presented by Italy is hereby approved with respect to Sardinia for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests and those costs to be incurred by Italy for compensation for owners for the slaughter of animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 225000.Article 431. The programme for the eradication and monitoring of swine vesicular disease and classical swine fever presented by Italy is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory tests and those costs to be incurred by Italy for compensation for owners for the slaughter of seropositive animals subject to the programme referred to in paragraph 1, and shall not exceed EUR 400000.Article 441. The programme for the control and monitoring of classical swine fever presented by Belgium is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and of the control of the wild boar population to be incurred by Belgium for the programme referred to in paragraph 1 and shall not exceed EUR 100000.Article 451. The programme for the eradication and monitoring of classical swine fever presented by Germany is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and of the control of the wild boar population to be incurred by Germany for the programme referred to in paragraph 1 and shall not exceed EUR 1000000.Article 461. The programme for the control and monitoring of classical swine fever presented by Luxembourg is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of virological and serological tests of domestic pigs and of the control of the wild boar population to be incurred by Luxembourg for the programme referred to in paragraph 1 and shall not exceed EUR 80000.CHAPTER XAUJESZKY'S DISEASEArticle 471. The programme for the eradication of Aujeszky's disease presented by Belgium is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of testing to be incurred by Belgium for the programme referred to in paragraph 1, up to a maximum cost of EUR 1,25 per test and shall not exceed EUR 500000.Article 481. The programme for the eradication of Aujeszky's disease presented by Ireland is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of testing to be incurred by Ireland for the programme referred to in paragraph 1, up to a maximum cost of EUR 1,25 per test and shall not exceed EUR 50000.Article 491. The programme for the eradication of Aujeszky's disease presented by Portugal is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of testing to be incurred by Portugal for the programme referred to in paragraph 1, up to a maximum cost of EUR 1,25 per test and shall not exceed EUR 100000.Article 501. The programme for the eradication of Aujeszky's disease presented by Spain is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The financial contribution by the Community shall be at the rate of 50 % of the costs of testing to be incurred by Spain for the programme referred to in paragraph 1, up to a maximum cost of EUR 1,25 per test and shall not exceed EUR 100000.CHAPTER XIHEARTWATER, BABESIOSIS AND ANAPLASMOSISArticle 511. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Guadeloupe presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.2. The programme for the eradication of heartwater, babesiosis and anaplasmosis in Martinique presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.3. The programme for the eradication of heartwater, babesiosis and anaplasmosis in RÃ ©union presented by France is hereby approved for the period from 1 January 2003 to 31 December 2003.4. The financial contribution by the Community shall be at the rate of 50 % of the costs to be incurred by France for the implementation of the programmes referred to in paragraphs 1, 2 and 3, and shall not exceed EUR 250000.CHAPTER XIIGENERAL AND FINAL PROVISIONSArticle 521. For the programmes referred to in Articles 7 to 32, the eligible costs for the compensation for the slaughter of animals shall be limited as provided for in paragraphs 2 and 3.2. The average compensation to be reimbursed to the Member States shall be calculated on the basis of the number of animals slaughtered in the Member State and:(a) for bovine animals, up to a maximum of EUR 300 per animal;(b) for sheep and goats, up to a maximum of EUR 40 per animal.3. The maximum amount of compensation to be reimbursed to the Member States per single animal shall not exceed EUR 1000 per bovine animal and EUR 100 per sheep or goat.Article 531. The maximum amounts of the costs of laboratory analyses to be reimbursed to the Member States for the programme referred to in Article 21 to 23 shall not exceed:>TABLE>2. The maximum amounts of the costs of analyses to be reimbursed to the Member States for the programmes referred to in Articles 25 to 32, shall not exceed EUR 10 per genotyping test.Article 541. The financial contribution by the Community for the programmes referred to in Articles 1 to 51 shall be granted provided that their implementation shall be in conformity with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the conditions provided for in points (a) to (e):(a) bringing into force by 1 January 2003 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme;(b) forwarding by 1 June 2003 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC;(c) forwarding an intermediate report, covering the first six months of the programme, at the latest four weeks after the end of the implementation period covered by the report;(d) forwarding a final report by 1 June 2004 at the latest, on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January 2003 to 31 December 2003;(e) implementing the programme efficiently.2. In case the Member State does not comply with those rules, the Commission shall reduce the contribution of the Community having regard to the nature and gravity of the infringement, and to the financial loss suffered by the Community.Article 55The present Decision shall apply from 1 January 2003.Article 56This Decision is addressed to the Member States.Done at Brussels, 28 November 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 347, 12.12.1990, p. 27.(4) OJ L 268, 14.9.1992, p. 54.(5) OJ L 277, 15.10.2002, p. 27.(6) OJ L 160, 26.6.1999, p. 103.(7) OJ L 147, 31.5.2001, p. 1.(8) OJ L 225, 22.8.2002, p. 3.